Citation Nr: 1439570	
Decision Date: 09/05/14    Archive Date: 09/09/14	

DOCKET NO.  11-10 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional disability of the left ear, to include hearing loss, claimed to be the result of the negligent performance of surgery on January 11, 2008.

2.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional disability of the heart, to include mitral valve replacement, claimed to be the result of the negligent performance of surgery on January 11, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant
ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Finally, for reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to whether the Veteran sustained additional disability, to include increased hearing loss in his left ear and a staph infection leading to the need for mitral valve replacement, as the result of negligence in the performance of a left tympanomastoidectomy on January 11, 2008.

In that regard, a review of the record discloses that the Veteran underwent a left tympanomastoidectomy for left cholesterol granuloma of the middle ear on January 11, 2008.  The Veteran was subsequently treated with antibiotic eardrops for 14 days.  Significantly, when seen on February 8, 2008, for follow up, the Veteran showed no signs of infection.  However, on February 28, the Veteran experienced the sudden onset of fever and chills, in conjunction with some evidence of a head injury.  Initial evaluation showed evidence of staph aureus bacteremia, as well as a urinary tract infection and signs of a subarachnoid hemorrhage.  Additional work up was consistent with the presence of vegetation on the Veteran's mitral valve with accompanying rupture requiring mitral valve replacement.  Significantly, during the course of the cardiac work up, the Veteran was additionally found to be suffering from coronary artery disease, for which he subsequently underwent bypass grafting.

In September 2010, an opinion was sought from a VA physician as to whether the aforementioned staph infection was a result of the left ear tympanomastoidectomy performed at the Minneapolis VA Medical Center, and, if so, whether, in the performance of that surgery, there was evidence of fault, carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel during the surgical procedure, or the result of an event not reasonably foreseeable.  Additionally requested was an opinion as to whether, should there be evidence of increased disability (to include coronary artery disease with endocarditis and mitral valve vegetation/anterior leaflet perforation), was such increased disability the result of the Veteran's staph infection resulting from his left ear surgery.  Finally, an opinion was requested as to whether medical or surgical treatment furnished the Veteran was the proximate cause of his heart disease, and, if so, whether such disease was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or an event not reasonably foreseeable.

A review of the opinion obtained in response to the aforementioned request in September 2010, is, regrettably, inadequate, or, at a minimum, incomplete.  More specifically, the opinion fails to address one of the Veteran's arguments, to wit, that the negligent performance of the aforementioned tympanomastoidectomy resulted in increased hearing loss in his left ear.  Moreover, the opinion provided, while addressing the issues of fault, carelessness, and negligence, fails to address the issues of lack of proper skill and error in judgment, as well as whether the Veteran suffered additional disability as the result of an event not reasonably foreseeable.

Under the circumstances, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claims for compensation benefits under the provisions of 38 U.S.C.A. § 1151.  Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to September 2010, the date of the aforementioned VA medical opinion, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran's entire claims folder should then be furnished to the same VA physician who provided the aforementioned opinion in September 2010.  Should that physician prove unavailable, the Veteran's entire claims folder should be furnished to another appropriate VA physician.  Following review of the Veteran's entire claims folder, the evaluating physician should offer an addendum opinion as to whether, as a result of the Veteran's January 2008 tympanomastoidectomy, he as likely as not suffered chronic additional disability, including, but not limited to, additional left ear hearing loss and/or the need for mitral valve replacement, and, if so, whether such additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel.  Should it be determined that the Veteran did, in fact, suffer "additional disability as a result of the aforementioned tympanomastoidectomy in January 2008, but that such disability was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel, the examiner should provide an additional opinion as to whether such additional disability was as likely as not the result of B "an event not reasonably foreseeable."

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the evaluating physician must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.  

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the evaluating physician has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

4.  The AOJ should then readjudicate the Veteran's claims for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability of the left ear and the heart.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with an additional Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in June 2011.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



